Judgment vacated and order modified by striking therefrom the provision dismissing the complaint and inserting in lieu thereof a provision granting a new trial, and as so modified affirmed, with costs to plaintiff to abide the event of the action. This decision is made upon the ground that the finding of the jury that the defendant was guilty of negligence is against the weight of evidence, the court holding that the questions as to the plaintiff’s assumption of risk and contributory negligence were proper questions for the determination of the jury. All concurred, Kellogg, J., in result, except Betts, J., dissenting, in opinion.